Citation Nr: 0710445	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic right 
shoulder disability.

2.  Entitlement to service connection for residuals of a left 
ring finger injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in October 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in December 2003, and a substantive 
appeal was received in January 2004.   


FINDINGS OF FACT

1.  Chronic right shoulder disability was not manifested 
during the veteran's active duty service or for many years 
after service, nor is it otherwise related to service. 

2.  Chronic left ring finger disability was not manifested 
during the veteran's active duty service or for many years 
after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Chronic right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Chronic left ring finger disability was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in October 2001.  In February 2002, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the February 
2002 VCAA notice preceded the June 2002 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
February 2002 in which it advised the appellant of what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection, any questions 
as to the appropriate disability rating and effective date to 
be assigned are rendered moot.  Nonetheless, the Board notes 
that the RO sent the veteran correspondences in March 2006, 
September 2006, and October 2006 that fully complied with the 
Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, it appears that available service medical 
records are on file, as are post-service private medical 
records and reports of VA examinations.  Although the 
veteran's representative appears to request a search for 
additional service medical records, the Board finds no 
persuasive showing that any additional records are available.  
No useful purpose would be served by delaying appellate 
review for any additional action.  For the foregoing reasons, 
the Board concludes that VA's duties to the appellant have 
been fulfilled with respect to the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right shoulder 
The veteran stated in a March 2002 statement in support of 
the claim (VA Form 21-4138) that he injured his shoulder in 
1963 while pitching at a company baseball game.  He stated 
that he sought treatment and a doctor told him to put an ice 
pack on it.  He reported that he has had problems with the 
shoulder to this day.

The service medical records contain no findings related to a 
right shoulder disorder.  The veteran underwent medical 
examinations in February 1966, July 1970, and May 1981. All 
of these examination reports yielded normal findings with 
regards to the veteran's upper extremities.  Furthermore, the 
veteran completed Reports of Medical Histories in April 1963, 
February 1966, and July 1970.  Each time, he specifically 
indicated, by checked box, that he has never had a painful or 
"trick" shoulder; arthritis or rheumatism; or a bone, 
joint, or other deformity.  

In January 1992, the veteran filed a compensation claim for 
shrapnel in his left ear; hearing loss; ringing in his left 
ear; back problems; left hand shrapnel; left knee problems; 
and warts on his buttocks.  The claim contains no indication 
that he sustained a right shoulder injury in service, or that 
he suffered from a right shoulder disability at that time 
(January 1992).  He underwent a VA general medical 
examination in March 1992.  He did not report any right 
shoulder problems at that time; and the musculoskeletal 
examination did not reveal any right shoulder abnormalities.  

The only post service medical evidence of a right shoulder 
disability is dated October 2001 (20 years after service).  
The veteran sought treatment from Dr. D.R.K. for right 
shoulder pain that he had been experiencing for the last 
three weeks.  He reported an old injury in the military in 
1964, but stated that he had not had any problems recently.  
He complained that it hurt to rotate his shoulder and abduct.  
The veteran was diagnosed with tendonitis and bursitis of the 
right shoulder secondary to rotator cuff tendonitis.  There 
was no indication of any follow up treatment.  

The veteran underwent a VA examination in September 2006.  
Examination of the right shoulder showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, or abnormal 
movement or guarding.  He had full range of motion; and joint 
function was not limited by pain, weakness, lack of 
endurance, or incoordination after repetitive use.  There was 
no diagnosis given inasmuch as there were no signs of a 
disability and the examiner was only asked to give an opinion 
regarding the veteran's left ring finger.  

The Board finds that a grant of service connection for a 
right shoulder disability is not warranted.  The service 
medical records fail to show any findings attributed to a 
right shoulder disability.  The Board acknowledges the 
contentions of the veteran's representative who stated that 
"considering the appellant has claimed a relationship 
between combat, his shoulder and his ring finger injury, we 
believe the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are applicable."  Although the Board recognizes that the 
veteran has engaged in combat, he has not claimed a 
relationship between his injury and combat.  He stated that 
he injured his shoulder playing baseball.

The Board also notes the veteran's contentions that there 
were medical records reflecting the right shoulder injury, 
but that they are missing.  However, even if the "missing" 
service medical records provided evidence of a shoulder 
injury, it is clear that the injury did not lead to a chronic 
disability.  As noted above, that an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  The 
veteran alleges that his right shoulder was injured in 1963.  
However, three subsequent medical examinations (February 
1966, July 1970, and May 1981) yielded normal findings.  
Furthermore, on three separate occasions (April 1963, 
February 1966, and July 1970) the veteran himself denied ever 
having a painful or "trick" shoulder; arthritis or 
rheumatism; or a bone, joint, or other deformity.  If he had 
had a chronic injury or continuing symptomatology after 
service, it would stand to reason that he would have included 
such a claim along with the numerous other claims that he 
filed in January 1992.  Instead, there is no indication at 
that time that he had a right shoulder disorder.  
Furthermore, he failed to report any right shoulder 
complaints at a March 1992 VA examination.  

The only evidence of a right shoulder disability is dated 20 
years after service.  Although he reported an old injury to 
his shoulder while in the service, he also stated that he had 
not had any problems with it until three weeks prior to when 
he sought treatment (October 2001).  All of this evidence 
weighs against a finding hat the veteran has had a chronic 
right shoulder disability.  Furthermore, there is no 
indication that the veteran sought any follow up treatment 
after the single October 2001 appointment.  

Finally, at a September 2006 VA examination, the veteran 
showed no signs of having a right shoulder disability.  He 
had full range of motion and there were no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding.  

Without any evidence of an in service injury or continuity of 
symptomatology after service, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right shoulder disorder 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Left ring finger
The veteran stated in a March 2002 statement in support of 
the claim (VA Form 21-4138) that he cut his ring finger while 
in the mess hall.  He stated that he sought treatment and a 
doctor put a splint on his finger.  He reported that it has 
never been right since then.  

The service medical records contain no findings attributed to 
a left ring finger disability.  The records show that he 
sustained a cut to his left hand in July 1962 when he came 
into contact with barbed wire.  He also cut the palm of his 
left hand in June 1977.  The veteran's February 1966 medical 
examination yielded normal findings with regards to the upper 
extremities.  The July 1970 and May 1981 medical examinations 
indicate that the veteran had shrapnel wounds to the left 
arm.  The Board notes that the RO issued an August 1992 
rating decision in which it granted service connection for 
residual scars to the left hand.  

As previously noted, the veteran completed Reports of Medical 
Histories in April 1963, February 1966, and July 1970.  He 
failed to indicate that he had sustained an injury to his 
left ring finger.  

When the veteran filed his January 1992 claims for shrapnel 
in his left ear; hearing loss; ringing in his left ear; back 
problems; left hand shrapnel; left knee problems; and warts 
on his buttocks, he failed to mention any problems with his 
left ring finger.  Furthermore, when he underwent a VA 
medical examination in March 1992, he complained of shrapnel 
in the dorsum of the left hand and left forearm; but he did 
not note any ring finger disability.  He stated that he had 
no problems with the shrapnel fragments, except that they 
seemed to ache when it gets cold.  Upon examination, there 
was no loss of function.  

The first medical evidence of a left ring finger disability 
is dated March 2002 (21 years after service).  At that time, 
he underwent a VA medical examination.  He reported that he 
cut his finger in the mess hall while in service.  He 
reported that he had not had any residual pain; but that he 
has not been able to bend the distal interphalangeal (DIP) 
joint since the injury.  Examination of the DIP joint 
revealed that on passive extension, it was flexed to 45 
degrees.  Flexion was normal.  With active extension, the DIP 
could be extended to 0 degrees.  There was no tenderness to 
palpation; and there was no swelling.  He was diagnosed with 
left finger ligament injury with decrease in range of motion 
of the DIP.     

The veteran underwent another VA examination in September 
2006.  Upon examination, the range of motion of the DIP joint 
was limited to between 15 and 60 degrees.  He was diagnosed 
with tendon avulsion with flexion deformity of the left 4th 
DIP.  There were no subjective factors and the sole objective 
factor was reduced range of motion.  The examiner stated that 
the effect of the veteran's condition with regards to 
activities of daily living was nil.  He correctly noted that 
the alleged injury is not documented anywhere in the service 
medical records or for more than 20 years post service.  He 
opined that it is less likely than not that the veteran's 
non-disabling flexion deformity is related to service.  

The Board finds that a grant of service connection for a left 
ring finger disability is not warranted.  Once again, while 
the service medical records show two injuries to the 
veteran's left hand, there is no indication that he sustained 
an injury to his left ring finger.  Moreover, the injuries to 
the veteran's hand were the result of barbed wire and 
shrapnel.  There is no evidence of a mess hall injury as 
described by the veteran.  Moreover, it is clear that any 
alleged injury to the veteran's left ring finger was not a 
chronic disability.  Although the veteran has stated that is 
left ring finger has not been "right" since the alleged 
injury, multiple examinations contradict that allegation.  
Examinations in February 1966, July 1970, and May 1981 
yielded normal findings.  He failed to report a left ring 
finger disability on Reports of Medical Histories dated April 
1963, February 1966, and July 1970.  He failed to report such 
a disability when he filed his January 1992 claims and when 
he reported for his March 1992 VA examination.  

In sum, the first documentary evidence of a left ring finger 
disability is dated 20 years after service.  There is no 
persuasive evidence of a continuity of pertinent symptoms 
after the claimed mess hall injury during the early part of 
the veteran's service.  The Board finds it highly significant 
that numerous service medical records subsequent to the 
claimed time of the injury are all silent for any complaints 
or findings related to the claimed injury.  Further, the 
September 2006 VA examiner opined that the veteran's current 
left ring finger disability is less likely than not related 
to service.  

Without any evidence of an in service injury or continuity of 
symptomatology after service, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for service connection for a left ring finger 
disability must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


